Name: Commission Implementing Regulation (EU) 2017/151 of 27 January 2017 amending Annex I to Regulation (EC) No 798/2008, as regards the entries in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Union and the veterinary certification requirements (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  Asia and Oceania;  international trade;  animal product;  trade;  tariff policy;  Europe
 Date Published: nan

 28.1.2017 EN Official Journal of the European Union L 23/7 COMMISSION IMPLEMENTING REGULATION (EU) 2017/151 of 27 January 2017 amending Annex I to Regulation (EC) No 798/2008, as regards the entries in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Union and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8, Article 9(2)(b) and Article 9(4) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2) and in particular Article 23(1), Article 24(2), Article 25, Article 26(2) and Article 28(1) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down the veterinary certification requirements for imports into and transit through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table set out in Part 1 of Annex I thereto. (2) The veterinary certification requirements laid down in Regulation (EC) No 798/2008 take into account whether or not specific conditions are required due to the disease status of those third countries, territories, zones or compartments, including sampling and testing for different poultry diseases, as appropriate. Those specific conditions, as well as the model veterinary certificates required to accompany the commodities for imports into and transit through the Union, are set out in Part 2 of Annex I to that Regulation. (3) Due to the unfavourable outcome of an audit by the Commission of Israel's implementation of animal health controls for poultry and poultry products, Regulation (EC) No 798/2008 was amended by Implementing Regulation (EU) 2015/608 (4), in order to suspend imports from Israel of certain commodities and to introduce additional testing of poultry flocks for Newcastle disease before the dispatch to the Union of certain other commodities including live poultry, day-old chicks, hatching eggs, eggs for processing and meat of poultry. (4) Israel has now informed the Commission that it intends to abolish its stamping-out policy for Newcastle disease for poultry kept in holdings located on the territory of Israel north of Route No 5. In addition, due to other priorities in the health sector, compliance with certain requirements for laboratory testing can no longer be guaranteed. (5) The list in the table set out in Part 1 of Annex I should therefore be amended in order to prohibit imports into and transit through the Union from the whole territory of Israel of live poultry and ratites, hatching eggs and meat of poultry and ratites, as well as eggs for processing. However, imports of meat of poultry under the specific conditions laid down in Regulation (EC) No 798/2008, as amended by Implementing Regulation (EU) 2015/608, should continue to be authorised from the territory of Israel located south of Route No 5, where the Newcastle disease incidence is lower and a stamping-out policy is maintained. (6) The former Yugoslav Republic of Macedonia is authorised for imports of eggs and egg products into the Union. It has also requested authorisation for imports of meat of poultry into the Union. An audit carried out in January 2016 by the Commission concluded that that third country meets the requirements necessary for the veterinary certification of meat of poultry for imports into the Union. The entry for that third country in the table set out in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended. (7) Within the framework of the audit carried out in January 2016 concerning the former Yugoslav Republic of Macedonia, it was noticed that this third country not only slaughters poultry which have been raised within its territory but also poultry that have either been imported from another third country listed for that commodity in Part 1 of Annex I to Regulation (EC) No 798/2008 under conditions at least equivalent to those in that Regulation or poultry that have previously been imported into its territory from a Member State. (8) The veterinary certification requirements for imports of meat of poultry (POU) from a third country listed in the table set out in Part 1 of Annex I to Regulation (EC) No 798/2008 as authorised for imports into the Union, refer to meat obtained from live poultry that were previously imported into the aforementioned third country from another third country listed in the table set out in Part 1 of Annex I to Regulation (EC) No 798/2008. The veterinary certificate requirements do not, however, refer to meat obtained from live poultry imported from a Member State for subsequent slaughter in that third country, with the intention that the meat is then reimported into the Union. (9) Given the favourable animal health status of the Union, and the negligible risks for poultry health involved in such practices, the model veterinary certificate for meat of poultry (POU) set out in Part 2 of Annex 1 to Regulation (EC) No 798/2008, should be amended in order to include a certification provision that the meat of poultry may be obtained from poultry that were previously imported from a Member State for subsequent slaughter. (10) In Part 2 of Annex I to Regulation (EC) No 798/2008, a model veterinary certificate is set out for egg products (EP). In that model veterinary certificate, Part I of the Notes refers to the Harmonised System (HS) codes that are to be indicated in Box I.19. of Part I of that certificate. (11) Considering that the egg product egg yolk can be classified in several sub-headings of heading HS 21.06, and not only in sub-heading 21.06.10, it is appropriate to amend the model veterinary certificate (EP) accordingly. (12) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (13) A reasonable transitional period should be allowed to elapse before the amended model veterinary certificates become mandatory in order to allow Member States and the industry to adapt to the new requirements set out in the amended model veterinary certificates. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 28 March 2017, Member States shall continue to authorise the introduction into the Union of consignments of the commodities covered by the model veterinary certificate for meat of poultry (POU) and the model veterinary certificate for egg products (EP), as set out in Part 2 of Annex I to Regulation (EC) No 798/2008, in their versions before the amendments made to those models by this Regulation, provided that they were signed before 28 February 2017. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/608 of 14 April 2015 amending Regulation (EC) No 798/2008 as regards the entries for Ukraine and Israel in the list of third countries, the approval of the control programme of Ukraine for Salmonella in laying hens, the veterinary certification requirements concerning Newcastle disease and processing requirements for egg products (OJ L 101, 18.4.2015, p. 1). ANNEX Annex I to Regulation (EC) No 798/2008 amended as follows: (1) Part 1 is amended as follows: (a) the entry for Israel is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 IL  Israel (5) IL-0 Whole country SPF, EP BPP, BPR, DOC, DOR, HEP, HER, LT20 X P3 28.1.2017 A S5, ST1 SRP P3 18.4.2015 RAT X P3 28.1.2017 WGM VIII P3 18.4.2015 E X P3 28.1.2017 S4 IL-1 Area south of Route No 5 POU X N IL-2 Area north of Route No 5 POU X P3 28.1.2017 (b) the entry for the former Yugoslav Republic of Macedonia is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 MK-the former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country POU E, EP (2) Part 2 is amended as follows: (a) the model veterinary certificate for meat of poultry (POU) is replaced by the following:Text of image Model veterinary certificate for meat of poultry (POU) COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Country Tel. I.2. Certificate reference number I.2.a. I.3. Central Competent Authority I.4. Local Competent authority I.5. Consignee Name Address Country Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Document: I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of products Ambient Chilled Frozen I.22. Number of packages I.23. Seal/Container No I.24. Text of image I.25. Commodities certified as: Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodity Approval number of establishments Species (scientific name) Abattoir Cutting plant Cold store Number of packages Net weight Text of image COUNTRY POU (meat of poultry) II. Health information II.a. Certificate reference number II.b. II.1. Public health attestation I, the undersigned official veterinarian, declare that I am aware of the relevant provisions of Regulations (EC) Nos 178/2002, 852/2004, 853/2004 and 854/2004 and hereby certify that the meat of poultry (1) described in this certificate has been obtained in accordance with those requirements, and in particular that: (a) it comes from (an) establishments(s) implementing a programme based on the HACCP principles in accordance with Regulation (EC) No 852/2004; (b) it has been produced in compliance with the conditions set out in Sections II and V of Annex III to Regulation (EC) No 853/2004; (c) it has been found fit for human consumption following ante and post-mortem inspections carried out in accordance with Section IV, Chapter V of Annex I to Regulation (EC) No 854/2004; (d) it has been marked with an identification mark in accordance with Section I of Annex II to Regulation (EC) No 853/2004; (e) it satisfies the relevant criteria set out in Regulation (EC) No 2073/2005 on microbiological criteria for foodstuffs; (f) the guarantees covering live animals and products thereof provided by the residue plans submitted in accordance with Directive 96/23/EC, and in particular Article 29 thereof, are fulfilled; (2) [(g) it fulfils the requirements of Regulation (EC) No 1688/2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning Salmonella for consignments to Finland and Sweden of certain meat and eggs.] II.2. Animal health attestation I, the undersigned official veterinarian, hereby certify that the meat of poultry described in this certificate: II.2.1 comes from: (3) (4) (6) either [the territory of code ;] (4) (5) or [compartment(s) ;] which at the date of issue of the certificate was (were) free from: highly pathogenic avian influenza as defined in Article 2(16) of Regulation (EC) No 798/2008, and Newcastle disease as defined in point (18) of Article 2 of Regulation (EC) No 798/2008; II.2.2 has been obtained from poultry which: (4) either [has not been vaccinated against avian influenza;] (4) or [has been vaccinated against avian influenza in accordance with a vaccination plan complying with the requirements of Annex V of Regulation (EC) No 798/2008 using: (name and type of used vaccine(s)) at the age of weeks;] II.2.3 has been obtained from poultry which has been kept in: (3) (4) (9) either [the territory(ies) of code ;] (4) (5) (9) or [compartment(s) ;] (4) either [since hatching or has been imported as poultry other than ratites (day-old chicks, breeding and productive poultry, slaughter poultry or poultry for restocking game supplies) from (a)third country(ies) listed for that commodity in Part 1 of Annex I to Regulation (EC) No 798/2008 under conditions at least equivalent to those in that Regulation;] Part II: Certification Text of image COUNTRY POU (meat of poultry) II. Health information II.a. Certificate reference number II.b. (4) or [since hatching or has been imported as poultry other than ratites (day-old chicks, breeding and productive poultry, slaughter poultry or poultry for restocking game supplies) from (a) Member State(s).] II.2.4 has been obtained from poultry coming from establishments: (a) which are not subject to any animal health restriction; (b) within a 10 km radius of which, including, where appropriate, the territory of a neighbouring country, there has been no outbreak of highly pathogenic avian influenza or Newcastle disease for at least the previous 30 days; II.2.5 has been obtained from poultry that: (7) (a) has been slaughtered on (dd/mm/yyyy) or between (dd/mm/yyyy) and (dd/mm/yyyy); (b) has not been slaughtered under any animal-health scheme for the control or eradication of poultry diseases; (c) during transport to the slaughterhouse, did not come into contact with poultry infected with highly pathogenic avian influenza or Newcastle disease; II.2.6 (a) comes from approved slaughterhouses which, at the time of slaughter, were not under restrictions owing to a suspected or confirmed outbreak of highly pathogenic avian influenza or Newcastle disease and within a 10 km radius of which there has been no outbreak of highly pathogenic avian influenza or Newcastle disease for at least the previous 30 days: (b) has not been in contact at any time during slaughter, cutting, storage or transport with poultry or meat of lower health status; (8) [II.2.7 comes from slaughter poultry that: (a) has not been vaccinated with vaccines prepared from a Newcastle disease virus master seed showing a higher pathogenicity than lentogenic strains of the virus; (b) underwent a virus isolation test for Newcastle disease, carried out in an official laboratory at the time of slaughter on a random sample of cloacal swabs from at least 60 birds in each flock concerned and in which no avian paramyxoviruses with an Intracerebral Pathogenicity Index (ICPI) of more than 0,4 were found; (c) has not been in contact in 30 days preceding slaughter with poultry that does not fulfil the conditions in (a) and (b).] (10) [II.2.8 comes from slaughter poultry flocks which have been examined and tested in accordance with point 8 of Section I of Annex III to Regulation (EC) No 798/2008.] II.3. Animal welfare attestation I, the undersigned official veterinarian, hereby certify, that the fresh meat described in Part I of this certificate derives from animals which have been handled in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Union legislation and have met requirements at least equivalent to those laid down in Chapters II and III of Council Regulation (EC) No 1099/2009. Notes Part I:  Box I.8: Provide the code for the zone or the compartment of origin, if necessary, as defined under code in column 2 of Part 1 of Annex I to Regulation (EC) No 798/2008.  Box I.11: Name, address and approval number of the establishment of dispatch.  Box I.15: Indicate the registration number(s) of railway wagons and lorries, the names of ships and, if known, the flight numbers of aircraft. In the case of transport in containers or boxes, the total number of these and their registration and where there is a serial number of the seal it has to be indicated in box I.23.  Box I.19: Use the appropriate Harmonised System (HS) code of the World Customs Organisation: 02.07, 02.08 or 05.04. Text of image COUNTRY POU (meat of poultry) II. Health information II.a. Certificate reference number II.b. Part II: (1) Meat of poultry means the edible parts of farmed birds, including birds that are not considered as domestic but which are farmed as domestic animals, with the exception of ratites, which have not undergone any treatment other than cold treatment to ensure preservation; vacuum-wrapped meat or meat wrapped in a controlled atmosphere must also be accompanied by a certificate in accordance with this model. Note: It includes meat of the so-called farmed game-birds.. (2) Delete if the consignment is not intended for import to Sweden or Finland. (3) Code of the territory as it appears in column 2 of Part 1 of Annex I to Regulation (EC) No 798/2008. (4) Keep as appropriate. (5) Insert the name of compartment(s). (6) For countries or territories with the entry N in column 6 of Part 1 of Annex I to Regulation (EC) No 798/2008, for meat of poultry (POU) only, this means that in the case of an outbreak of Newcastle disease as defined in point (18) of Article 2of Regulation (EC) No 798/2008 then the country code or territory code shall continue to be used but this will exclude any area under official restrictions, by the third country concerned in relation to Newcastle disease, at the date of issue of this certificate. (7) Indicate date or dates of slaughter. Imports of this meat shall not be allowed when obtained from poultry slaughtered in the territory or the compartment(s) referred to in point II.2.1 during a period where restrictive measures have been adopted by the European Union against imports of this meat from this territory or that (these) compartment(s). (8) Applicable only to the countries with the entry VI in column 5 of Part 1 of Annex I to Regulation (EC) No 798/2008. (9) If the meat comes from poultry other than ratites, as day-old chicks, breeding and productive poultry, slaughter poultry or poultry for restocking game supplies, originating either in (a) Member State(s) or (a)third country(ies) listed in Part 1 of Annex I to Regulation (EC) No 798/2008 for imports of that commodity into the Union, then the code(s) of the Member State(s) or the country(ies) or of territory(ies) of those country(ies) and the code of the third country slaughtering the poultry shall be indicated. (10) This guarantee is only required for poultry meat coming from countries, territories or zones with the entry X in column 5 of Part 1 of Annex I to Regulation (EC) No 798/2008. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (b) in the model veterinary certificate for egg products (EP), in Part I of the Notes, the fourth indent relating to Box I.19 is replaced by the following: Box I.19: use the appropriate Harmonised System (HS) code of the World Customs Organisation: 04.07, 04.08, 35.02 or 21.06.